Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/22/2020.
The claim #13 was originally missing in the claim set dated 04/15/2020. This was addressed during Non-Final rejection dated 10/06/2020. In response, applicant amended the claims, but the claim #13 was also missing in the amended claim set dated 12/22/2020. A NOA dated 02/18/2021 was issued after renumbering the missing claim #13 under CFR 1.126. But, the printer rush of USPTO office (Mr. James Leija) does not accept the renumbering of the missing claim #13. For that, examiner requested the applicant (with the proposal of TQAS Gail Hayes and SPE for quick move of the application) to change the serial number of claims 14-23 dated 12/22/2020 should be replaced by 13-22. Applicant's representative has submitted a listing of claims via email as attached to the office action, with claims 14-23 are renumbered as claims number 13-22 due to the absence of a claim 13.  
Claims 1-22, where claims 1 and 12 are independent. 

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given via email with James E. Mrose (Reg. No. 33,264) on 02/22/2021.

The application has been amended as follows:
The Applicant's representative has submitted a corrected listing of claims #1-22 via email as attached to the office action, where claims 14-23 are renumbered as claims 13-22.
	
Allowable Subject Matter
Claims 1-22 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 12/22/2020 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119